This application is in condition for allowance except for the presence of claims 10-13 and 19 directed to, Group II, non-elected without traverse.  Accordingly, claims 10-13 and 19 been cancelled.

Claim 10 (cancelled).
Claim 11 (cancelled). 
Claim 12 (cancelled). 
Claim 13 (cancelled). 
Claim 19 (cancelled). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/DAQUAN ZHAO/Primary Examiner, Art Unit 2484